DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
Examiner notes that present claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Furthermore, examiner notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) (MPEP 2115). A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. For example, ‘ribbon’ or ‘ribbon to be bonded to a workpiece’ are workpiece materials which do not structurally limit the claimed bonding apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-7, 10-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2-3, limitations “side wall portions are tapered or curved such that ribbon path is larger at a bottom edge of the tool” are ambiguous. Similarly, in claims 6-7, limitations “side wall portions are tapered or curved such that the ribbon path is smaller at an interior surface of the ribbon path than at an outer edge of the ribbon path” are ambiguous because it is unclear what is meant by this ribbon path? Specifically, it is confusing which area/surface of ribbon path is implied for the larger or smaller comparison? Applicant’s specification merely mentions “ribbon path” defined between the two side wall portions, but it fails to describe any ribbon path comparison. Although Applicant’s drawings shows overall working surface (e.g. 1502b in fig. 15 or 1602b in fig. 16), it does not point out where is the recited smaller or larger ribbon path. Consequently, one skilled in the art would not be able to determine metes and bounds of the claimed ribbon path comparison. The present vague language fails to clearly set forth the scope, rendering the claims indefinite. Also, in claims 2-3, it appears that term “the tool” should state “the ribbon bonding tool” for proper antecedent basis. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claims 2 and 6 are taken to mean: the side wall portions are tapered. Claims 3 and 7 are taken to mean: the side wall portions are curved.
With respect to claims 10-11 and 14-15, they are also indefinite in scope for the same reasons as explained above. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claims 10 and 14 are taken to mean: the side wall portions are tapered. Claims 11 and 15 are taken to mean: the side wall portions are curved.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 4976392, hereafter “Smith”) with supporting evidence of Harman (“Wire Bonding in Microelectronics”, 1997, NPL of record in IDS).
Regarding claim 1, Smith discloses a ribbon bonding tool 90 (fig. 15) comprising: a body portion including a tip portion, the tip portion including a working surface 92, the tip portion including two side wall portions on either side of the working surface wherein a ribbon path is defined between the side wall portions (wire 96 is analogous to ribbon). Examiner notes that wire or ribbon concerns workpiece shape and does not structurally contribute to the bonding tool itself. It is common knowledge in the art that the same bonding tool can be used to bond ribbon and/or wire (see supporting evidence of Harman). 
As to claims 2-3, Smith discloses that the side wall portions are tapered and curved (fig. 15).  
As to claim 4, Smith shows that the two side wall portions extend at least partially along a back side of the ribbon bonding tool such that the ribbon path is defined along a portion of the back side and along the working surface (fig. 15).  
Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodrich, Jr. et al. (US 3971499, “Goodrich”) with supporting evidence of Harman (“Wire Bonding in Microelectronics”, 1997, NPL of record in IDS).
Regarding claim 1, Goodrich discloses a ribbon/wedge bonding tool 11 (figs. 11, 17) comprising: a body portion including a tip portion 12, the tip portion including a working surface, the tip portion including two side wall portions on either side of the working surface wherein a ribbon path is defined between the side wall portions. Examiner notes that wire or ribbon concerns workpiece shape and does not structurally contribute to the bonding tool itself. It is common knowledge in the art that a wedge bonding tool can be used to bond ribbon and/or wire (see supporting evidence of Harman). 
As to claim 2, Goodrich discloses that the side wall portions are tapered (fig. 11).  
As to claim 4, Goodrich shows that the two side wall portions extend at least partially along a back side of the ribbon bonding tool such that the ribbon path is defined along a portion of the back side and along the working surface (fig. 11).  
Regarding claim 5, Goodrich discloses a ribbon/wedge bonding tool 11 comprising: a body portion including a tip portion 12, the tip portion including a working surface, the tip portion including two side wall portions extending along an exterior surface of at least a portion of a back side of the ribbon bonding tool wherein a ribbon path is defined between the side wall portions (figs. 11, 17). The wire or ribbon concerns workpiece shape and does not structurally contribute to the bonding tool itself. It is common knowledge in the art that a wedge bonding tool can be used to bond ribbon and/or wire. 
As to claim 6, Goodrich discloses that the side wall portions are tapered (fig. 11).  
As to claim 8, Goodrich shows that the two side wall portions extend at least partially along a bottom edge of the ribbon bonding tool 11 such that the ribbon path is defined along at least a portion of the back side of the ribbon bonding tool and along at least a portion of the bottom edge (fig. 11).
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitts et al. (US 4776509, hereafter “Pitts”) with supporting evidence of Harman (“Wire Bonding in Microelectronics”, 1997, NPL of record in IDS).
Regarding claim 1, Pitts discloses a tape/ribbon bonding tool 30/40 (figs. 8, 10; abstract) comprising: a body portion including a tip portion 32/42, the tip portion including a working surface, the tip portion including two side wall portions on either side of the working surface wherein a ribbon path is defined between the side wall portions. A tape or ribbon concerns workpiece shape and does not structurally contribute to the bonding tool. It is common knowledge in the art that same bonding tool can be used to bond ribbon and/or wire (see supporting evidence of Harman). 
As to claims 2-3, Pitts shows that the side wall portions are tapered and curved (figs. 8, 10).  
As to claim 4, Pitts shows that the two side wall portions extend at least partially along a back side of the ribbon bonding tool such that the ribbon path is defined along a portion of the back side and along the working surface (figs. 8, 10).  
Regarding claim 5, Pitts discloses a ribbon bonding tool 30/40 comprising: a body portion including a tip portion 32/42, the tip portion including a working surface, the tip portion including two side wall portions extending along an exterior surface of at least a portion of a back side of the ribbon bonding tool wherein a ribbon path is defined between the side wall portions (figs. 8, 10). A tape or ribbon concerns workpiece shape and does not structurally contribute to the bonding tool. It is common knowledge in the art that same bonding tool can be used to bond ribbon and/or wire (see supporting evidence of Harman).
As to claims 6-7, Pitts shows that the side wall portions are tapered and curved (figs. 8, 10).  
As to claim 8, Pitts shows that the two side wall portions extend at least partially along a bottom edge of the ribbon bonding tool 30/40 such that the ribbon path is defined along at least a portion of the back side of the ribbon bonding tool and along at least a portion of the bottom edge (figs. 8, 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich et al. (US 3971499) in view of Ramsey (US 3627190).
Regarding claim 9, Goodrich discloses an ultrasonic ribbon bonding machine (col. 3, lines 26-35) comprising: a ribbon bonding tool 11 having a body portion including a tip portion 12, the tip portion including a working surface, the tip portion including two side wall portions on either side of the working surface wherein a ribbon path is defined between the side wall portions (figs. 11, 17). It is common knowledge in the art that a wedge bonding tool can be used to bond ribbon and/or wire.
Goodrich discloses that invention is particularly useful in aluminum wire ultrasonic bonding (col. 1, lines 47-49), where the wire supply is comparable to a ribbon supply. In any event, providing a ribbon supply is well-known in the art. Ramsey teaches a similar ultrasonic bonding machine comprising a bonding tool 17 for bonding a ribbon material to a semiconductor substrate, ribbon supply (reels 21 and 22) providing ribbon material 23, 24 to the working surface to be bonded for allowing a continuous bonding operation (fig. 1; col. 2, line 73 thru col. 3, line 43). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a ribbon supply similar to Ramsey in the apparatus of Goodrich since such feature is conventional in the art and doing so would allow a continuous bonding operation, thereby improving production. Hence, Goodrich as modified by Ramsey includes a ribbon supply including ribbon to be bonded to a workpiece using the ribbon bonding tool, the ribbon being guided to the working surface of the ribbon bonding tool using the two side wall portions to align the ribbon therebetween.  
As to claim 10, Goodrich shows that the side wall portions are tapered (fig. 11).  
As to claim 12, Goodrich shows that the two side wall portions extend at least partially along a back side of the ribbon bonding tool such that the ribbon path is defined along a portion of the back side and along the working surface (fig. 11).  
Regarding claim 13, Goodrich discloses an ultrasonic ribbon bonding machine (col. 3, lines 26-35) comprising: a ribbon bonding tool 11 having a body portion including a tip portion 12, the tip portion including a working surface, the tip portion including two side wall portions extending along an exterior surface of at least a portion of a back side of the ribbon bonding tool wherein a ribbon path is defined between the side wall portions (figs. 11, 17).  It is common knowledge in the art that a wedge bonding tool can be used to bond ribbon and/or wire.
Goodrich discloses that invention is particularly useful in aluminum wire ultrasonic bonding (col. 1, lines 47-49), where the wire supply is comparable to a ribbon supply. In any event, providing a ribbon supply is well-known in the art. Ramsey teaches a similar ultrasonic bonding machine comprising a bonding tool 17 for bonding a ribbon material to a semiconductor substrate, ribbon supply (reels 21 and 22) providing ribbon material 23, 24 to the working surface to be bonded for allowing a continuous bonding operation (fig. 1; col. 2, line 73 thru col. 3, line 43). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a ribbon supply similar to Ramsey in the apparatus of Goodrich since such feature is conventional in the art and doing so would allow a continuous bonding operation, thereby improving production. Hence, Goodrich as modified by Ramsey includes a ribbon supply including ribbon to be bonded to a workpiece using the ribbon bonding tool, the ribbon being guided to the working surface of the ribbon bonding tool using the two side wall portions to align the ribbon therebetween.
As to claim 14, Goodrich shows that the side wall portions are tapered (fig. 11).  
As to claim 16, Goodrich shows that the two side wall portions extend at least partially along a bottom edge of the ribbon bonding tool such that the ribbon path is defined along at least a portion of the back side of the ribbon bonding tool and along at least a portion of the bottom edge (figs. 11, 17).
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pitts et al. (US 4776509) in view of Ramsey (US 3627190).
Regarding claim 9, Pitts discloses an ultrasonic ribbon bonding machine (abstract; col. 1, lines 6-12, 42-50) comprising: a ribbon bonding tool 30/40 having a body portion including a tip portion 32/42, the tip portion including a working surface, the tip portion including two side wall portions on either side of the working surface wherein a ribbon path is defined between the side wall portions (figs. 8, 10). It is common knowledge in the art that same bonding tool can be used to bond ribbon and/or wire.
Pitts is silent as to a ribbon supply, but the wire supply is comparable to a ribbon supply. In any event, providing a ribbon supply is well-known in the art. Ramsey teaches a similar ultrasonic bonding machine comprising a bonding tool 17 for bonding a ribbon material to a semiconductor substrate, ribbon supply (reels 21 and 22) providing ribbon material 23, 24 to the working surface to be bonded for allowing a continuous bonding operation (fig. 1; col. 2, line 73 thru col. 3, line 43). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a ribbon supply similar to Ramsey in the apparatus of Pitts since such feature is conventional in the art and doing so would allow a continuous bonding operation, thereby improving production. Hence, Pitts as modified by Ramsey includes a ribbon supply including ribbon to be bonded to a workpiece using the ribbon bonding tool, the ribbon being guided to the working surface of the ribbon bonding tool using the two side wall portions to align the ribbon therebetween.  
As to claims 10-11, Pitts shows that the side wall portions are tapered and curved (figs. 8, 10).  
As to claim 12, Pitts shows that the two side wall portions extend at least partially along a back side of the ribbon bonding tool such that the ribbon path is defined along a portion of the back side and along the working surface (figs. 8, 10).  
Regarding claim 13, Pitts discloses an ultrasonic ribbon bonding machine (abstract; col. 1, lines 6-12, 42-50) comprising: a ribbon bonding tool 30/40 having a body portion including a tip portion 32/42, the tip portion including a working surface, the tip portion including two side wall portions extending along an exterior surface of at least a portion of a back side of the ribbon bonding tool wherein a ribbon path is defined between the side wall portions (figs. 8, 10). It is common knowledge in the art that same bonding tool can be used to bond ribbon and/or wire.
Pitts is silent as to a ribbon supply, but the wire supply is comparable to a ribbon supply. In any event, providing a ribbon supply is well-known in the art. Ramsey teaches a similar ultrasonic bonding machine comprising a bonding tool 17 for bonding a ribbon material to a semiconductor substrate, ribbon supply (reels 21 and 22) providing ribbon material 23, 24 to the working surface to be bonded for allowing a continuous bonding operation (fig. 1; col. 2, line 73 thru col. 3, line 43). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a ribbon supply similar to Ramsey in the apparatus of Pitts since such feature is conventional in the art and doing so would allow a continuous bonding operation, thereby improving production. Hence, Pitts as modified by Ramsey includes a ribbon supply including ribbon to be bonded to a workpiece using the ribbon bonding tool, the ribbon being guided to the working surface of the ribbon bonding tool using the two side wall portions to align the ribbon therebetween.
As to claim 14-15, Pitts shows that the side wall portions are tapered and curved (figs. 8, 10).  
As to claim 16, Pitts shows that the two side wall portions extend at least partially along a bottom edge of the ribbon bonding tool such that the ribbon path is defined along at least a portion of the back side of the ribbon bonding tool and along at least a portion of the bottom edge (figs. 8, 10).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735